STATE OF MICHIGAN

                            COURT OF APPEALS



RANCH RHEAUME, LLC,                                                  UNPUBLISHED
                                                                     March 17, 2015
               Plaintiff-Appellant,

v                                                                    No. 317631
                                                                     Court of Claims
DEPARTMENT OF AGRICULTURE,                                           LC No. 12-000121-MM
DEPARTMENT OF NATURAL RESOURCES,
and STATE OF MICHIGAN,

               Defendants-Appellees.


Before: SAAD, P.J., and OWENS and K. F. KELLY, JJ.

PER CURIAM.

       Plaintiff appeals the trial court’s order that granted defendants summary disposition
pursuant to MCR 2.116(C)(7). For the reasons stated below, we affirm.

                           I. FACTS AND PROCEDURAL HISTORY

         In August 2008, defendant Department of Natural Resources (“DNR”) notified the public
that it had confirmed the first case of Chronic Wasting Disease (“CWD”) in Michigan at a deer-
breeding facility in Kent County. CWD is a fatal and contagious neurological illness that affects
deer and elk. The disease causes a spongy degeneration of the brain of an infected animal, which
results in emaciation, abnormal behavior, loss of bodily functions, and death. There is no
treatment or vaccine for the ailment. Though scientists do not believe that CWD can be
transmitted to humans, hunters have been cautioned not to eat animals that appear to have CWD
symptoms or have tested positive for the disease.

         To halt the spread of CWD in the state, DNR and defendant Michigan Department of
Agriculture (“MDA”) instituted a statewide quarantine of all deer- and elk-breeding facilities,
and banned the movement of all privately owned deer, elk, and moose. This quarantine applied
to plaintiff’s elk-breeding facility, and curtailed his operations. Defendants classified plaintiff’s
facility as having a high risk of CWD infections because, among other things, it did not comply
with certain provisions of MCL 287.951 et seq., which regulates the operation of privately
owned elk-breeding facilities in Michigan. Defendants quarantined plaintiff’s facility in early
September 2008, and released the quarantine on September 18, 2009.



                                                -1-
        According to plaintiff, the quarantine “decimated” his business and caused a number of
his elk to die. He brought suit against defendants on September 17, 2012 in the Court of Claims,
and alleged that defendants: (1) violated his right to due process and equal protection; and (2)
committed an inverse condemnation or taking. Defendants asked the court to dismiss plaintiff’s
suit under MCR 2.116(C)(7) and (C)(10). Among other things, defendants argued that the
statute of limitations under MCL 600.6452(1) barred plaintiff’s claims, because he failed to bring
them within the applicable period.

        In a series of written orders,1 the Court of Claims granted defendants’ motion, and held
that plaintiff’s suit was barred by the statute of limitations.2 On appeal, plaintiff raises the same
claims described above, and also asserts, for the first time in this appeal, that defendants
committed “constitutional torts” against him.3

                                  II. STANDARD OF REVIEW

        “We review de novo a decision by the Court of Claims on a motion for summary
disposition and issues requiring statutory interpretation.” Brunswick Bowling & Billiards Corp v
Dep’t of Treasury, 267 Mich. App. 682, 684; 706 NW2d 30 (2005). A motion for summary
disposition is granted pursuant to MCR 2.116(C)(7) when undisputed facts establish that an
action is barred by the statute of limitations. Kincaid v Cardwell, 300 Mich. App. 513, 522; 834
NW2d 122 (2013). A party may support such a motion with affidavits, depositions, admissions,
or other evidence. Id.

                                         III. ANALYSIS

                               A. THE COURT OF CLAIMS ACT

       Before we analyze the dispositive procedural requirement that plaintiff failed to follow,
we note that we do not address the merits (or lack thereof) of plaintiff’s numerous claims against
defendants. Instead, this case requires us to interpret the procedural mandates of the Court of


1
  In its orders that granted defendants summary disposition, the Court of Claims either did not
specify under which subrule it granted summary disposition, or stated that it did so under MCR
2.116(C)(10). However, the court based the analysis of each order on how plaintiff’s claims
were barred by the statute of limitations. The court therefore essentially ordered summary
disposition under MCR 2.116(C)(7), the subrule that permits summary disposition when a claim
is barred by the statute of limitations.
2
 The trial court also ruled that plaintiff’s claims lacked merit as a matter of law, regardless of
whether his claims were barred by the statute of limitations.
3
  Because plaintiff failed to raise his “constitutional tort” claim in the proceedings before the
Court of Claims, it is unpreserved and we need not address it. Booth Newspapers, Inc v Univ of
Mich Bd of Regents, 444 Mich. 211, 234; 507 NW2d 422 (1993). In any event, plaintiff’s failure
to preserve this issue is inconsequential, because all of his claims—including his constitutional
tort claim—fail for other reasons that we explain in detail later in the opinion.


                                                -2-
Claims Act, MCL 600.6401, et seq., which governs proceedings in the Court of Claims. “When
interpreting a statute, courts must ascertain the legislative intent that may reasonably be inferred
from the words expressed in the statute. This requires courts to consider the plain meaning of the
critical word or phrase as well as its placement and purpose in the statutory scheme.” Fradco,
Inc v Dept of Treasury, 495 Mich. 104, 112; 845 NW2d 81 (2014) (quotation marks omitted).

        “MCL 600.6419(1)(a) . . . indicates that the Court of Claims has exclusive jurisdiction
‘[t]o hear and determine all claims and demands, liquidated and unliquidated, ex contractu and
ex delicto, against the state and any of its departments, commissions, boards, institutions, arms,
or agencies.’ ” Manuel v Gill, 481 Mich. 637, 649; 753 NW2d 48 (2008).4 All suits brought
before the Court of Claims are subject to the procedural rules specified in the broader Court of
Claims Act, MCL 600.6401, et seq. If a person or entity intends to file a claim against the state,
it must, “within 1 year after such claim has accrued”5:

         file[] in the office of the clerk of the court of claims either a written claim or a
         written notice of intention to file a claim against the state or any of its
         departments, commissions, boards, institutions, arms or agencies, stating the time
         when and the place where such claim arose and in detail the nature of the same
         and of the items of damage alleged or claimed to have been sustained, which
         claim or notice shall be signed and verified by the claimant before an officer
         authorized to administer oaths. [MCL 600.6431(1).]

       Parties that wish to sue the state for “property damage or personal injuries” are subject to
a separate notice requirement, which stipulates that the claimant must “file with the clerk of the
court of claims a notice of intention to file a claim or the claim itself within 6 months following
the happening of the event giving rise to the cause of action.” MCL 600.6431(3).




4
    164 PA 2013 amended the language of MCL 600.641a(1)(a) to read:
         [The court has the power and jurisdiction] [t]o hear and determine any claim or
         demand, statutory or constitutional, liquidated or unliquidated, ex contractu or ex
         delicto, or any demand for monetary, equitable, or declaratory relief or any
         demand for an extraordinary writ against the state or any of its departments or
         officers notwithstanding another law that confers jurisdiction of the case in the
         circuit court.

Because 164 PA 2013 did not take effect until November 2013, after the initiation of this suit, we
analyze this case under the older statutory language quoted above.
5
  MCL 600.5827 further specifies that “the period of limitations runs from the time the claim
accrues. The claim accrues . . . at the time the wrong upon which the claim based was done
regardless of the time when damage results.”




                                                 -3-
         In addition to these notice requirements, the Court of Claims Act also contains its own
statute of limitations, which acts as an absolute procedural bar to any claims brought against the
state after the specified limitation period has expired:

          Every claim against the state, cognizable by the court of claims, shall be forever
          barred unless the claim is filed with the clerk of the court or suit instituted thereon
          in federal court as authorized in [MCL 600.6440] within 3 years after the claim
          first accrues. [MCL 600.6452(1).]

       “[I]t is well established that the Legislature may impose reasonable procedural
requirements, such as a limitations period, on a plaintiff’s available remedies even when those
remedies pertain to alleged constitutional violations.” Rusha v Dept of Corrections, 307 Mich
App 300, 307; ___ NW2d ___ (2014). The procedural rules and limitations period contained in
the Court of Claims Act are such “reasonable procedural requirement[s].” Id. at 310.
Accordingly, a plaintiff who makes a constitutional claim against the state must nonetheless
comply with the procedural mandates of the Court of Claims Act—he is not excused from
compliance by virtue of the fact that his action involves a constitutional issue. Id. at 311–312.

                                          B. APPLICATION

        Here, by his own admission, plaintiff failed to comply with any of the procedural rules
described above—a failure that is fatal to his claims. Moreover, his suit is barred by the statute
of limitations contained in MCL 600.6452(1). The “wrongs” of which plaintiff complains—i.e.,
“the happening of the event giving rise to [plaintiff’s] cause of action”6—took place either in
September 2008, when defendants quarantined his elk ranch,7 or in February 2009, when
defendants released a purportedly similar elk ranch from quarantine, but kept plaintiff’s ranch
under quarantine.8 In other words, for purpose of the Court of Claims Act, plaintiff’s claims
“accrued”9 in either September 2008 or February 2009.

        Accordingly, to sustain his action in the Court of Claims, plaintiff was required to: (1)
file notice with the court that he intended to file suit against defendants for “property damages”
within 6 months of September 2008 and/or February 2009, pursuant to MCL 600.6431(3); and
(2) actually file suit against defendants within 3 years of September 2008 and/or February 2009,
pursuant to MCL 600.6452(1).

       Plaintiff did neither of these things. At no time did he file notice of intent to bring suit
against the state for property damages, as MCL 600.6431(3) required him to do. And he


6
    MCL 600.6431(3). See also MCL 600.5827.
7
  Plaintiff bases his due process, takings, and unpreserved constitutional tort claims on
defendants’ quarantining of his ranch.
8
  Plaintiff bases his equal protection claim on defendants’ release from quarantine of a
supposedly “similarly situated” ranch in February 2009.
9
    See n 5, supra.


                                                   -4-
ultimately initiated this action in September 2012—well over 3 years after his claim accrued in
either September 2008 or February 2009. His arguments to the contrary have no merit, and
willfully ignore Michigan case law and the plain language of the Court of Claims Act.10 The
trial court therefore correctly granted summary disposition to defendants pursuant to MCR
2.116(C)(7).

       Affirmed.



                                                          /s/ Henry William Saad
                                                          /s/ Donald S. Owens
                                                          /s/ Kirsten Frank Kelly




10
   Plaintiff incorrectly contends that the common law “continuing wrongs” doctrine permits him
to ignore the statutory mandates of MCL 600.6431(3) and MCL 600.6452(1). In so doing, he
ignores both: (1) the plain meaning of the Court of Claims Act, which, as a statute, supersedes
any accrual doctrines applied at common law; and (2) the fact that the “continuing wrongs”
doctrine has been repudiated by the Michigan Supreme Court and is no longer the law of this
state. Marilyn Froling Revocable Living Trust v Bloomfield Hills Country Club, 283 Mich. App.
264, 288; 769 NW2d 234 (2009). (“Garg [v Macomb Co Community Mental Health Servs, 472
Mich. 263; 696 NW2d 646 (2005)] and its progeny completely and retroactively abrogated the
common-law continuing wrongs doctrine in the jurisprudence of this state”).


                                              -5-